Citation Nr: 1643737	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-28 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 30, 2014. 

4.  Entitlement to an initial rating in excess of 30 percent for residuals of a gunshot wound to muscle groups V and VI with retained shrapnel in the left elbow prior to July 8, 2014, and in excess of 40 percent from July 8, 2014. 

5.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain with disc space narrowing.  

6.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity. 

7.  Entitlement to an initial compensable rating for residuals of a right knee injury.

8.  Entitlement to an initial compensable rating for residuals of a left knee injury.   


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2004 to October 2012. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In this decision, the RO denied service connection for residuals of a TBI, for bilateral hearing loss, and for residuals of shrapnel wounds to the left cheek.  The RO granted service connection and assigned the following initial ratings, all effective October 30, 2012, the day following discharge from active duty: PTSD rated as 50 percent disabling; shrapnel wound of the left elbow, rated as 30 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; lumbar strain, rated as 10 percent disabling; and residuals of injuries to the right and left knees, rated as noncompensable. 

In April 2014, the RO in part granted service connection for residual of shrapnel wounds to the left mandible, claimed as left lower cheek.  Therefore, this issue is no longer on appeal.  The RO also granted a total rating based on individual unemployability (TDIU), effective October 30, 2012.  
In an August 2014 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He did not appear for a hearing scheduled in June 2015 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2015).  

In January 2015, the RO granted an increased rating of 100 percent for PTSD, effective December 30, 2014; 40 percent for shrapnel wounds of the left elbow, effective July 8, 2014; and special monthly compensation, effective December 30, 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems as well as paper claims files.  

The issues of initial ratings in excess of 10 percent for lumbar spine strain, in excess of 20 percent for radiculopathy of the left lower extremity, and compensable ratings for right and left knee injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have residuals of a mild TBI that he experienced during service other than separately service-connected headaches, tinnitus, sensitivity to light and sound, insomnia, and irritability which are contemplated in ratings for service-connected PTSD, migraine headaches, and tinnitus. 

2.  The Veteran's bilateral sensorineural hearing loss does not meet the VA criteria for disability. 

3.  The Veteran's PTSD with depression prior to December 30, 2014 manifested with occupational and social impairment with reduced reliability and productivity due to symptoms such as such as flattened affect, mild to moderate depression associated with family and financial matters, disturbances of motivation and mood, sleeplessness, intrusive thoughts and dreams of combat events, avoidance behavior, irritability, hypervigilance and exaggerated startle response, but he also displayed clear and goal directed speech, logical thought processes, and good insight and judgment and denied hallucinations, delusions, or suicidal ideations. 

4.  The Veteran's gunshot wounds to muscle group V and VI are best each evaluated as moderately severe, through and through, deep penetrating wounds with explosive effect requiring field debridement over a period of weeks with evidence of infection and intermuscular scarring but without bone fractures or hospitalization. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI are not met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

3.  The criteria for an initial rating in excess of 50 percent for PTSD prior to December 30, 2014 are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2015). 

4.  The criteria for an initial rating in excess of 30 percent for residuals of gunshot wound to muscle group V with shrapnel in the left elbow prior to July 8, 2014 and in excess of 40 percent from July 8, 2014 are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5305 (2015). 

5.  The criteria for service connection and an initial rating of 30 percent, but not higher, effective October 30, 2012 and 40 percent, but not higher, effective July 8, 2014 for residuals of gunshot wound to muscle group VI are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5306 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided timely notice in November 2012 that met the requirements.  For those claims for which the Veteran appealed the initially assigned ratings, notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 
 
The file contains the Veteran's service personnel and treatment records, VA inpatient and outpatient treatment records through February 2016, identified or submitted records of private medical care and opinions, and the report of VA examinations in December 2010, August 2013, July 2014, December 2014, and January 2015.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Service Connection

The Veteran served as a U.S. Marine Corps rifleman and fire team leader with three combat deployments to Iraq in 2005-06, 2007, and 2008.  The Veteran was awarded two Navy Achievement Medals (one with combat "V"), two Purple Heart Medals, and the Combat Action Ribbon.  He contended in a November 2012 claim and in reports to clinicians that he sustained a traumatic brain injury (TBI) from the detonation of an improvised explosive device and bilateral hearing loss from exposure to high noise levels in combat operations.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are among those diseases for which the presumption and continuity of symptoms are available.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Traumatic Brain Injury   

Service treatment and personnel records are silent for any reports or treatment for a TBI.   The Veteran did receive gunshot and shrapnel wounds in a firefight in November 2005 but there was no mention of explosive detonations or concussive effects.  The Veteran did not report the occurrence of a head injury or any explosive event in any of three post-deployment health assessments.  In an August 2012 medical history questionnaire, the Veteran reported frequent, severe headaches that onset in 2006 and that occurred two to three times per week.  He also reported trouble sleeping but denied any head injury or memory loss.  In a September 2012 medical assessment questionnaire, the Veteran listed concerns only regarding his back, left arm, and right knee.   In a November 2012 claim for service connection, the Veteran did not indicate the date or place of the head injury. 

In December 2012, the Veteran underwent an initial evaluation for residuals of a TBI by a VA neurologist.  In April 2013, the Veterans Health Administration published Directive 1603 that required clinicians designated to perform disability examinations qualify for and receive certification.  The neurologist completed the certification for TBI examinations in August 2014.  Because the certification program was not in effect in December 2012 and because the neurologist later demonstrated the appropriate level of medical knowledge and experience, the Board finds that the neurologist was an appropriate examiner.  Moreover, the examination results are adequate because the neurologist reviewed the entire file, considered the Veteran's credible reports of the nature, circumstances, and symptoms following an explosive event, performed a detailed examination using the Disability Benefits Questionnaire for TBI examinations, and provided an opinion with rationale. 

The neurologist noted the Veteran's report of having been on patrol in a vehicle in Iraq in January 2006 when an explosive device detonated 10 to30 feet away.  The Veteran was wearing combat protective equipment.  He reported that he felt the blast and was dazed and confused for a few minutes but was not knocked down and did not lose consciousness or require evacuation or medical treatment.  The Veteran also reported that he received gunshot and grenade shrapnel wounds to the left arm during a firefight in November 2005 and may have been dazed and confused for some time but did receive treatment for the wounds at an aid station.  The Veteran reported that later in the deployment he began experiencing headaches with photophobia, sonophobia, nausea, and some neck pain but no dizziness or vomiting.  Headache episodes occurred three times per month, lasting from one to four days and treated with over-the-counter pain relief medication.  The Veteran also reported chronic insomnia and irritability but no memory deficits.   

On examination, the neurologist addressed the cognitive impairment and other residual features of a TBI.  The Veteran reported no impairment of memory, attention, concentration, or executive functions.  Orientation, judgment, motor activity, consciousness, communications, and visual-spatial orientation were normal.   Social interactions were routinely appropriate.  The Veteran did experience tinnitus, and sensitivity to light and sound.  However, the neurologist found that the Veteran did experience a mild traumatic brain injury/concussion but did not have current residuals of that injury.  The physician diagnosed tension headaches with a migrainous component manifested by characteristic prostrating attacks more frequently than once per month.  The physician found that although the diagnostic criteria for a TBI were not met, the Veteran's headaches could be a result of military service if the onset of the headaches occurred during service.  

In August 2013, the RO denied service connection for residuals of a TBI but granted service connection for PTSD and assigned a 50 percent rating, effective October 30, 2012, the day following discharge from active duty.  The rating contemplated the Veteran's symptoms of insomnia and irritability.  The RO also granted service connection and a 10 percent rating for tinnitus.  In October 2013, the RO granted service connection and a 50 percent rating for migraine headaches, also effective October 30, 3012.  This rating contemplated the Veteran's chronic severe and prostrating headaches and hypersensitivity to light and sound.   In April 2014, the RO granted a total disability rating based on individual unemployability, also effective October 30, 2012, contemplating these service connected disabilities as well as residuals of gunshot and shrapnel wounds, back, and bilateral knee disabilities.  

In a September 2012 notice of disagreement, the Veteran cited the August 2013 decision that included the decision on residuals of TBI.  He noted specific disagreement with ratings for PTSD and headaches and the impairment of his capacity for employment but did not challenge the diagnoses and findings of the December 2012 VA neurologist. 

VA outpatient treatment records through February 2016 show regular mental health treatment for PTSD with medication for mood, anxiety, disturbed sleep, and anti-inflammatory medication for back and knee symptoms.  There is no mention of care for headaches, cognitive deficits, or dizziness.  None of the attending clinicians noted reports by the Veteran or provided diagnoses of residuals of a TBI. 
 
The Board finds that separate service connection for residuals of a TBI is not warranted.  The Veteran is competent and credible in his report of experiencing a nearby explosion with immediate symptoms that did not require evacuation or treatment.  He is also competent and credible to report the onset of recurrent headaches at about the time of the mild TBI.   However, his lay reports were evaluated by a neurologist who considered all the possible clinical residual features of a TBI and found that the Veteran did not have residuals of the mild TBI that he experienced in 2006.  Even if certain current symptoms did arise at the time of the January 2006 explosion, the Veteran's symptoms of headaches, tinnitus, sensitivity to light and sound, insomnia, and irritability are contemplated in ratings for service-connected PTSD, migraine headaches, and tinnitus and were found by competent evidence not sufficient for a broader diagnosis of residuals of a TBI.  Therefore, the first element of service connection is not met.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

As the Veteran was a Marine rifleman with several combat deployments, the Board finds that he was likely exposed to high levels of noise from weapons and explosives.  Service treatment records contain five audiometric tests performed from 2004 to 2012.  In the four tests since 2007, puretone thresholds at 4000 Hz were occasionally measured as 25 to 35 decibels in the right and left ear suggesting the onset and degradation of high frequency acuity during active service.   The results of the last examination in service in February 2011 were as follows: 
 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
-5
10
30
LEFT
15
5
5
20
35

Speech recognition was not measured, and the Veteran did not have restrictions of duty because of hearing acuity. 

In December 2012, a VA audiologist noted a review of the claims file and the Veteran's report of difficulty hearing certain tones and female and children's voices.  The Veteran also reported experiencing tinnitus since a close grenade explosion.  An organic ear examination was normal.  Audiometric test results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
20
35
LEFT
1o
15
15
15
35
Speech recognition scores were 96 percent in the right and left ears.  The audiologist diagnosed bilateral high frequency sensorineural hearing loss and found that it was at least as likely as not caused by military noise exposure but that the current level of hearing deficit did not meet the VA criteria for disability.

In August 2013, the RO denied service connection for bilateral hearing loss because the results of the December 2012 audiometric testing did not show hearing loss that met the VA criteria for disability.  In a September 2012 notice of disagreement, the Veteran cited the August 2013 decision that included the decision on bilateral hearing loss, but did not note specific reasons why his hearing deficits were not properly measured or more severe.   

VA outpatient treatment records through February 2016 do not contain notations regarding hearing deficits, treatment, or reports by the Veteran that his hearing acuity had degraded such that additional examination was warranted.   

The Board finds that service connection for bilateral hearing loss is not warranted because audiometric testing during service and in December 2012 show bilateral sensorineural hearing loss caused by noise exposure during service but at a level that did not meet VA criteria for disability.  Puretone thresholds were not 40 decibels or greater at one frequency, were not 26 decibels or greater at three frequencies, and speech recognition scores were not less than 94 percent.  Therefore, the first element of service connection is not met.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Ratings

The Veteran contended in a September 2013 notice of disagreement and in an August 2014 substantive appeal that his service-connected disabilities are more severe than are contemplated by the inial and staged ratings. 

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

PTSD 

The Veteran's service-connected PTSD is evaluated under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  As the Veteran was granted a 100 percent rating, effective December 30, 2014, the Board will only address whether an initial rating in excess of 50 percent was warranted prior to that date.  

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126.  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  As this appeal was first certified to the Board on February 4, 2015, the revised regulations do not apply.  The Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Nevertheless, as VA mental health care providers have employed DSM-5 since its publication in May 2013, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's record in reaching a decision regarding his claim for higher initial ratings for PTSD.   

The General Rating Formula for Mental Disorders (including PTSD) provides for a
50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV); 38 C.F.R. 
§ 4.125.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 
8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 is assigned for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A score of 40 to 31 is assigned when there is some impairment of reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 30 to 21 indicates some danger of hurting self or others, or occasionally fails to maintain minimal personal hygiene or gross impairment of communications.  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records confirm the Veteran's participation in combat action in Southwest Asia that included firefights in which enemy insurgents and fellow Marines were killed or wounded.  Therefore, the traumatic events reported by the Veteran are presumed to have occurred.  38 U.S.C.A. § 1154 (b).  Service treatment records are silent for any symptoms, diagnoses, or treatment for a mental health disorder with the exception of the Veteran's report of difficulty sleeping noted on an August 2012 discharge physical examination history questionnaire.  A military examiner at that time found that the problem was consistent with sleep apnea and recommended a sleep study.  

In December 0212, a VA psychologist noted the Veteran's reports of two combat events and found that they were sufficient to support a diagnosis of PTSD.  The Veteran reported sleeplessness, intrusive thoughts and dreams of the events, avoidance behavior, irritability, hypervigilance and exaggerated startle response.  The Veteran was married with two small children but had limited social interactions and diminished interest in activities.  He was not employed but cared for his children and intended to attend school in the future.  On examination, the psychologist noted anxiety and a flattened affect.  The psychologist diagnose PTSD, assigned a GAF score of 55 indicating moderate symptoms, and assessed the disability as imposing occupational and social impairment with occasional decrease in work efficiency though generally performing satisfactorily.  

The Veteran started receiving VA outpatient mental health care in February 2013.  The attending VA psychologist noted the Veteran's report of his combat deployments and that he had experienced symptoms of PTSD since 2005 but did not seek treatment because of his military responsibilities.  The Veteran reported some martial stress because of living with parents and caring for his children while his spouse worked.  He intended to return to school to study drafting.  He reported difficulty controlling anger, intrusive memories and nightmares of combat experiences, and avoidance of crowds and places with multiple entrances.  On examination, the psychologist noted an anxious mood but clear and goal directed speech, logical thought processes, and good insight and judgment.  The Veteran denied hallucinations, delusions, or suicidal ideations.  He continued a program of weekly or bi-weekly therapy sessions with the psychologist and a social worker who noted similar symptoms and marital stress over issues of child care and housing.  The Veteran was able to perform household chores and accompany his family on outings. The Veteran also received VA treatment for chronic back and joint pain.  Primary care physicians prescribed medication for mood, headaches, and sleep.  In June 2013, the psychologist administered a test for depression that she evaluated as "severe."  However, subsequent narrative comments during sessions through August 2013 did not reflect severe depression.  

In August 2013, the RO granted service connection and assigned a 50 percent rating, effective October 30, 2012, the day following discharge from active duty.  

In September 2013, the Veteran submitted an August 2013 memorandum from his attending VA psychologist who noted that she had been providing treatment for PTSD and depression since February 2013.  The psychologist noted that the Veteran's symptoms including depression interfered with routine functioning such that the Veteran was not able to maintain employment.  This was not consistent with her comment in an August 2013 treatment encounter in which the Veteran expressed an interest with working for VA to assist others with PTSD. In November 2013, the same psychologist noted that the Veteran's depression was mild with good motivation, judgment, and insight.  In December 2013, the Veteran reported stable housing, and in March 2014 noted that the acquisition of a puppy had helped him with mood and coping skills. 

In April 2014, the RO granted service connection and additional ratings for other disabilities such that the combined rating was 90 percent.  The RO also granted a total rating based on individual unemployability (TDIU), effective October 30, 2012, citing impairment from all service-connected disabilities including PTSD, headaches, and muscle and joint disorders. 

From April 2014 through November 2014, the Veteran continued regular mental health therapy sessions with the psychologist and social worker.  The Veteran reported continued irritability, depressed mood, difficulty sleeping, and difficulty adjusting to civilian life.  He was often accompanied by his wife.  He reported continued marital stress related to finances and feelings of guilt from an inability to work to support his family.  The therapists noted mildly depressed mood but thought processes, speech, eye contact, memory, judgment, and insight were fair to good with no cognitive deficits, suicidal ideations, hallucinations, or delusions. 
In September 2014, the Veteran underwent a sleep study that ruled out significant sleep-disordered breathing.  

On December 30, 2014, the Veteran was examined by a VA contract psychologist who noted a review of the claims file and the Veteran's report of not working since discharge from service.  He reported that he continued to care for his small children but had experienced the death of several close relatives in the past two years.  The Veteran reported discomfort in crowds, difficulty with focus and concentration, nightmares, lost sleep, and the sensation that someone is behind him when no one is present.  He reported increased verbal aggression, hypervigilance, obsessive compulsive behaviors, and an inability to shop.  He used chewing tobacco to reduce stress and continued to experience chronic joint pain and headaches.  He kept a firearm near his bed.   On examination, the psychologist noted depressed mood, anxiety, panic attacks more than once per week, mild memory loss, impaired abstract thinking, and persistent hallucinations.  The psychologist diagnosed separate PTSD and tobacco use disorder and assigned a GAF score of 55 and 90 respectively for the two disorders, citing PTSD symptoms due to flat affect, circumstantial speech, frequent panic attacks, and moderate difficulty in social functioning.  The psychologist assessed the PTSD disability as imposing occupational and social impairment with reduced reliability and productivity but not with deficiencies in most areas or total occupational and social impairment.  

In January 2015, the RO granted a 100 percent rating for PTSD, effective December 30, 2014, the date of the VA examination.  The RO specifically cited evidence in the examination of worsening symptoms including hallucinations, impaired abstract thinking, and panic attacks. 

The Board finds that an initial rating in excess of 50 percent for PTSD prior to December 30, 2014 is not warranted.  The Veteran is competent and credible in his reports of his observed symptoms, limitations, and dysfunction as his reports were consistent and were accepted by clinicians.  The Board places somewhat less probative weight on the attending psychologist's finding September 2013 that the Veteran's PTSD and depression precluded all forms of employment because it is inconsistent with her clinician notes before and after her memorandum in which the Veteran expressed the desire to return to work and school and the nature, severity, and frequency of his symptoms did not interfere with thought processes, cognition or communications skills necessary for success in school or the workplace.  Although the Veteran had difficulty with social relationships and anger control, the psychologist described the impairment as mild and that he could leave the home on outings and care for young children.  The RO granted a TDIU effective the day following discharge from active duty caused by the combined effects of mental and physical disabilities that included severe headaches and joint pain that limited mobility.

Prior to December 30, 2014, the Veteran's PTSD and depression is best assessed as occupational and social impairment with reduced reliability and productivity and manifesting with symptoms such as flattened affect, mild to moderate depression associated with family and financial matters,  disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also experienced sleeplessness, intrusive thoughts and dreams of the events, avoidance behavior, irritability, hypervigilance and exaggerated startle response, but he also displayed clear and goal directed speech, logical thought processes, and good insight and judgment.  The Veteran denied hallucinations, delusions, or suicidal ideations during this period of the appeal.  There was no indication in the outpatient therapy notes that the symptoms warranting a higher rating such as hallucinations, impaired abstract thinking, circumstantial speech, and frequent panic attacks earlier than noted by the examiner in December 2014. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Gunshot Wound with Retained Shrapnel in the Left Elbow

Service personnel and treatment records show that the Veteran sustained gunshot and shrapnel wounds of the mid-left arm in a firefight in November 2005.  Medics cleaned and dressed the wound over a one month period at an aid station.  Clinicians noted that the wound was approximately two by two and one- half centimeters and several millimeters deep.  Dressings were changed on many occasions with notations of purulent drainage suggesting some infection.  The Veteran was not hospitalized.  There is no specific notation in the records regarding removal or retained fragments, but the Veteran reported numbness in his thumb.  A medical officer later noted that the nerve symptoms were resolving.  The Veteran continued his combat duties in theater and was not restricted in duty after the deployment or in two additional deployments because of the left arm.  

However, in an August 2012 discharge physical examination history questionnaire, the Veteran reported a loss of strength in the left arm from the elbow down and numbness from the elbow to the finger tips that he had experienced for the past few weeks.  X-rays obtained in September 2012 showed diffuse soft tissue damage with diffuse metallic shrapnel artifacts throughout the radial side of the upper arm and forearm but no bone abnormalities.  An examiner noted a full range of motion of the elbow with a slight loss of strength and slightly diminished sensation.  

In a December 2012 VA examination, a physician's assistant (PA) noted that the Veteran was right handed and that the residuals of the injury affected muscle groups V and VI that provide for supination and flexion of the elbow.  

A through and through injury with muscle damage will be evaluated as no less than moderate for each group of muscles involved.  A moderate disability rating is appropriate for a through and through deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment without explosive effect, residual of debridement, or prolonged infection.  A moderately severe rating is warranted for a through and through or deep penetrating wound with debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring with hospitalization for a prolonged period.  A severe rating is warranted for similar wounds with shattering or open comminuted bone fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding or scarring.  38 C.F.R. § 4.56.

For muscle injuries to groups V, VI, and VII for the dominant and non-dominant elbow respectively, a noncompensable rating is warranted for a slight disability, a 10/10 percent rating is warranted for a moderate disability; a 30/20 percent rating is warranted for moderately severe disability, and a 40/ 30 percent rating is appropriate for severe disability.  38 C.F.R. § 4.73, Diagnostic Codes 5305-07. 
The injured hand of an ambidextrous individual will be considered the dominant hand.   

Disability ratings for diseases of the peripheral nerves are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Ratings are further based on whether there is complete or incomplete paralysis of a particular nerve. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  However, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  

In December 2012, the VA PA noted a review of the claims file and acknowledged the nature and timing of the combat injury.  The Veteran reported some loss of feeling in the left arm, decreased strength, and episodic numbness of the fingers of the left hand.  The PA noted entrance and exit scars that were small and linear indicative of a track through muscle tone.  On examination muscle strength for groups V, VI, and VII in flexion and extension of the elbow and wrist was normal.  Finger motion and grip strength were not observed.  X-rays showed no fracture, dislocations, or joint space abnormalities or dislocations but continued to show multiple retained fragments indicative of intermuscular trauma and explosive effect.   

In August 2013, the RO granted service connection for residuals of gunshot wound and shrapnel of the left elbow and assigned a 30 percent rating for a severe injury to muscle group V on the non-dominant side, effective the day following discharge from active duty.  In April 2014, the RO granted service connection and a 10 percent rating for residuals of gunshot wound of muscle group VII, effective October 30, 2012.  This rating and effective date is not on appeal.  

On July 8, 2014, the same VA PA again examined the Veteran and noted the same findings except that the Veteran reported that he was ambidextrous.  

In January 2015, the RO granted an increased rating for gunshot wound of muscle groups V and VI with shrapnel in the left elbow, effective July 8, 2014, the date of an examination that indicated the Veteran was ambidextrous, thus defining his left arm as dominant.  

VA outpatient treatment records through February 2016 are silent for any symptoms or treatment for the left arm muscle injuries.  However, in June 2015, a VA primary care physician noted the Veteran's report of neck, upper back, and medial left arm pain.  The physician attributed the symptoms to cervical root syndrome.  There was no mention of involvement of the residuals of the gunshot wound.  In March 2016, a VA contract physician performed an examination of the cervical spine.  As part of the examination, the physician performed strength testing of the bilateral elbow and wrist that was normal and noted no muscle atrophy.  The physician did note decreased sensation of the left forearm, hand, and fingers.  The same month, the RO granted service connection for cervical strain and for radiculopathy of the upper left extremity and assigned ratings of 20 and 30 percent respectively, effective January 20, 2016, the date of the Veteran's claim for service connection for residuals of a neck injury.  

The Board finds that an initial rating in excess of 30 percent for residuals of gunshot wound to muscle group V with shrapnel in the left elbow prior to July 8, 2014 and in excess of 40 percent thereafter is not warranted.  The Board is skeptical that the Veteran became ambidextrous after initially reporting that he was right handed.  It would be reasonable for him to favor an injured side and become more proficient on the uninjured side vice the reverse.  Nevertheless, the same VA PA performed the examinations and made the dominant hand finding.  There is no other evidence to the contrary.  

The Board also finds that the severity of the gunshot wound and its residuals are best evaluated as moderately severe but not severe because the through and through wound required debridement over several weeks with evidence of infection and intermuscular scarring but no bone fractures.  The Veteran returned to combat duty without restriction and subsequent testing showed normal ranges of elbow motion with no clinical indications of loss of strength.  Although the Veteran reported numbness and tingling, ratings for peripheral nerve disorders cannot be combined with the muscle ratings because the residuals impair the same function.  Impairment associated with the wrist and fingers was addressed in the separate service connection and rating for muscle group VII that is not on appeal.  

However, a single rating for residual damage to muscle groups V and VI is not in compliance with 38 C.F.R. § 4.56.  A through and through injury with muscle damage shall be evaluated as no less than moderate injury for each group of muscles damaged (emphasis added).  VA examiners indicated that a through and through injury was incurred to both muscle groups; hence ratings are required for each group.  Even though the Board finds that the injuries to both groups are best evaluated as moderately severe, examiners did not find the level of damage in either group to be more or less than the adjacent group.  Therefore, for consistency and resolving all doubt in favor of the Veteran, separate service connection for residuals of injury to muscle group VI and ratings of 30 percent prior to July 8, 2015 and 40 percent thereafter are warranted.  

Extra-schedular Consideration

Whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008),

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the manifestations of the Veteran's PTSD with depression and residuals of gunshot wound to muscle groups V and VI with shrapnel in the left elbow are adequately addressed in the respective rating criteria applied above based on objective clinically observed factors with consideration of the Veteran's competent and credible lay statements of his observable symptoms.  The criteria for mental health disorders permit the Board to consider all factors that impose occupational and social impairment, and the Board has done so.  Likewise, the criteria for muscle damage are subjective to include the nature and circumstances of the initial injury as well as the current level of dysfunction.   Neither the Veteran nor his clinicians noted any unusual side effects of medication or other factors which have been not been contemplated in the assigned rating.  As the rating criteria adequately contemplate all the manifestations of the Veteran's disability on appeal, referral for extra-schedular consideration is not warranted. 

Additionally, the Veteran may be awarded extra-schedular ratings based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.

A claim for increased disability compensation may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where a veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  When a Veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  

In this case, the Veteran was awarded a TDIU for the entire period of the appeal, but the award was based on the combined impairment of all service-connected disabilities.  The earliest 100 percent rating was awarded for PTSD, effective December 30, 2014.  At that time, the Veteran had additional service connected disabilities independently ratable at 60 percent and was awarded SMC effective that date.  The record does not show that the Veteran is housebound at any time during the appeal.  Therefore, SMC earlier than December 30, 2014 is not warranted.  

A total disability rating based on individual unemployability (TDIU) can be considered part and parcel of the underlying increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was awarded a TDIU for the entire period of the appeal.  


ORDER

Service connection for residuals of a TBI is denied.

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 50 percent for PTSD prior to December 30, 2014 is denied. 

An initial rating in excess of 30 percent for residuals of gunshot wound to muscle group V with shrapnel in the left elbow prior to July 8, 2014 and in excess of 40 percent from July 8, 2014 is denied.  

Service connection and an initial rating in excess of 30 percent, but not higher, for residuals of gunshot wound to muscle group VI with shrapnel in the left elbow prior to July 8, 2014 and in excess of 40 percent, but not higher, from July 8, 2014 is granted.  
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The United States Court of Appeals for Veterans Claims (Court) issued a recent new precedential opinion that directly impacts this case.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

As applicable in this appeal, the December 2012 VA examinations of the lumbar spine and bilateral knees do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to evaluate the service connected lumbar spine strain, radiculopathy of the left lower extremity, and right and left knee injuries.  Provide the claims file and access to the electronic file to the examiner(s).  Request that the examiners review the files including the report of lumbar spine and knee examinations in December 2012 and note the review in an examination report.  

(1)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing.  If the back or knees cannot be tested on "weight-bearing," then the examiner must specifically indicate why that testing cannot be done.  

(2)  The examiner must also express an opinion whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

2. After completing the above, readjudicate the Veteran's claims for increased initial ratings for lumbar spine strain, radiculopathy of the left lower extremity, and right and left knee injuries based on the entirety of the evidence.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


